Exhibit (10)(d)


AMENDMENT AND RESTATEMENT
OF THE
VULCAN MATERIALS COMPANY
DEFERRED COMPENSATION PLAN
FOR DIRECTORS WHO ARE NOT EMPLOYEES OF THE COMPANY


1.       Eligibility and Purpose

          Each member of the Board of Directors (the "Board") of Vulcan
Materials Company (the "Company") who is not an employee of the Company or its
subsidiaries shall be eligible to participate in the Vulcan Materials Company
Deferred Compensation Plan for Directors Who Are Not Employees of the Company
(the "Plan"). Any member of the Board who elects to participate in the Plan
("Director") shall thereby defer the receipt of all or any portion of the annual
retainer, meeting and committee fees payable by the Company to such Director for
serving as a member of the Board or one or more of its committees (the
"Deferrable Compensation").


2.       Deferral of Compensation

          A Director may elect to defer all or any portion of the Deferrable
Compensation by executing a form prescribed by the Secretary of the Company and
delivering such form to the Secretary prior to the first day of the calendar
year for which the election is to be effective. In the calendar year that a
Director first becomes eligible to participate in the Plan, such Director may
elect to defer all or any portion of the Deferrable Compensation, provided that
the election form is delivered to the Secretary within sixty (60) days after the
Director first becomes eligible to participate in the Plan for such year. An
election made in this manner will be applicable only to Deferrable Compensation
earned after the effective date of the election. Elections made pursuant to this
Section 2 shall be irrevocable. The amount of Deferrable Compensation deferred
shall be paid or distributed to the Director in accordance with the provisions
of Section 5 or Section 6, below.


3.       Deferred Compensation Account

          The Company shall establish a deferred compensation account (the
"Account") for the Director. As of the date payments of Deferrable Compensation
otherwise would be made to the Director, the Company shall credit to the
Account, in cash or stock equivalents, or a combination thereof, as hereinafter
provided, that amount of the Deferrable Compensation which the Director has
elected to defer.


4.       Cash or Stock Election

          (a)          As of the date payments of Deferrable Compensation
otherwise would be made to the Director, the amount due the Director shall be
credited to the Account either as a cash allotment or as a stock allotment, or a
portion to each, as the Director shall elect at the time the deferral election
is made.

          (b)          If a cash allotment is elected in whole or in part, the
Account shall be credited with the dollar amount of the allotment. Interest (at
the rate described below) on the Average Daily Balance (computed as described
below) shall be credited to the Account as of the last day of each calendar
month before and after the termination of the Director's service and after the
Director's death until the total balance in the Account has been paid out in
accordance with the provisions of Section 5 or Section 6, below. The interest
rate for each calendar month shall be the composite 30-day offering rate for
prime commercial paper placed through dealers (rated A-1 by Standard & Poor's
Corporation or its successor and P-1 by Moody's Investors Service, Inc., or its
successor) for the last business day of the immediately preceding calendar month
as published by the Federal Reserve Bank of New York. The "Average Daily
Balance" shall be the quotient obtained by dividing the sum of the closing
balance in the Account at the end of each calendar day in a calendar month by
the number of days in such calendar month.


          (c)(1)          If a stock allotment is elected in whole or in part,
the Account shall be credited with a stock equivalent that shall be equal to the
number of full and fractional shares of the Company's Common Stock, par value
$1.00 per share (the "Common Stock"), that could be purchased with the dollar
amount of the allotment using the Average Closing Price (as defined below) of
the Common Stock for the twenty (20) trading days ending on the day preceding
the date the Account is so credited. The "Average Closing Price" of the Common
Stock means the average of the daily closing prices for a share of the Common
Stock for the applicable twenty (20) trading days on the Composite Tape for New
York Stock Exchange - Listed Stocks, or, if the Common Stock is not listed on
such Exchange, on the principal United States securities exchange registered
under the Securities Exchange Act of 1934, as amended (the "Exchange Act"), on
which the Common Stock is listed, or, if the Common Stock is not listed on any
such exchange, the average of the daily closing bid quotations with respect to a
share of the Common Stock for such twenty (20) trading days on the National
Association of Securities Dealers, Inc., Automated Quotations System or any
system then in use, or, if no such quotations are available, the fair market
value of a share of the Common Stock as determined by a majority of the Board;
provided, however, that if a Change in Control (as defined below) shall have
occurred, then such determination shall be made by a majority of the Continuing
Directors (as defined below).


               (2)          The Account also shall be credited as of the payment
date for each dividend on the Common Stock with additional stock equivalents
computed as follows: The dividend paid, either in cash or property (other than
Common Stock), upon a share of Common Stock to a shareholder of record shall be
multiplied by the number of stock equivalents in the Account and the product
thereof shall be divided by the Average Closing Price of the Common Stock for
the twenty (20) trading days ending on the day preceding the dividend payment
date. In the case of dividends payable in property, the amount paid shall be
based on the fair market value of the property at the time of distribution of
the dividend, as determined by a majority of the Board; provided, however, that
if a Change in Control shall have occurred, then such determination shall be
made by a majority of the Continuing Directors.


               (3)          In the event of any change in the Common Stock, upon
which the stock equivalency hereunder is based, by reason of a merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
combination or exchange of shares, or any other change in corporate structure,
the number of shares credited to the Account shall be adjusted in such manner as
a majority of the Board shall determine to be fair under the circumstances;
provided, however, that if a Change in Control shall have occurred, then such
determination shall be made by a majority of the Continuing Directors.


5.       Distribution

          (a)          At the Director's election, made at the time that a
deferral election is made, the balance in the Account shall be paid out to the
Director when:

                       (1)          the Director ceases to hold office as a
member of the Board; or

                       (2)          the period of years which the Director
specifies has elapsed from the date deferral of Deferrable Compensation.

All elections as to the time at which the payout will commence shall be
irrevocable except as otherwise provided in Section 7(b).


          (b)          The balance in the Account shall be paid either in a lump
sum or, at the Director's election, in quarterly, semiannual or annual
installments over a period of years not to exceed ten (10) years (the "Payout
Period"). Such election shall be made by executing a form prescribed by the
Secretary of the Company and delivering such form to the Secretary at the time
the director begins participating in the Plan. A director may change his
election for amounts to be earned in the future at any time. However, a director
may only modify a payout election with respect to amounts already earned in
accordance with Section 7(b) below. The amount of each installment shall be
determined as of each payment date by dividing the then balance in the Account
by the then remaining number of payment dates in the Payout Period. The lump sum
or first periodic installment shall be paid by the Company as promptly as is
practicable.


          (c)          In the event of the death of the Director prior to
distribution of the entire balance in the Director's Account, the balance in the
Account shall be paid as promptly as is practicable in a lump sum to


 

           (i)          the surviving beneficiary (or surviving beneficiaries in
such proportions) as the Director may have designated by notice in writing to
the Company unrevoked by a later notice in writing to the Company or, in the
absence of an unrevoked notice,

           (ii)          the beneficiary (or beneficiaries in such proportions)
as the Director may have designated by will or, if no beneficiary is designated,

           (iii)          the legal representative of the Director's estate.


 

          (d)          The provisions of the Plan shall apply to and be binding
upon the beneficiaries, distributees and personal representatives and any other
successors in interest of the Director.


          (e)          Distribution of the cash in the Account shall be made in
cash. Distribution of stock equivalents in the Account shall be made in the
corresponding number of whole shares of Common Stock. Fractional shares shall be
paid in cash.


          (f)          The Company shall deduct from all distributions hereunder
any taxes required to be withheld by the federal or any state or local
government.


6.       Acceleration of Distribution

          (a)          "Change in Control" means:

                       (1)          The acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act")) (a "Person") of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (i) the then outstanding shares of Common
Stock of the Company (the "Outstanding Company Common Stock") or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the "Outstanding
Company Voting Securities"); provided, however, that for purposes of this
subsection (1), the following acquisitions shall not constitute a Change of
Control: (i) any acquisition directly from the Company, (ii) any acquisition by
the Company, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company or (iv) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subsection (3) of this
Section 6; or


                       (2)          Individuals who, as of the Effective Date
(as defined below) of this Plan, constitute the Board (the "Incumbent Board")
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Company's shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or


                       (3)          Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a "Business Combination"), in each case, unless,
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company's assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or


                       (4)          Approval by the shareholders of the Company
of a complete liquidation or dissolution of the Company.


          (b)          Notwithstanding any other provision of the Plan, if a
Change in Control occurs and at any time after the occurrence of such Change in
Control any of the following events occurs:

                      (1)       the Director ceases to hold office as a member
of the Board; or

                      (2)       the Plan is terminated;

then the balance in the Account shall be payable in a lump sum (in cash or in
shares of Common Stock, as is applicable) to the Director. Such payment shall be
made by the Company as promptly as practicable, but not more than thirty (30)
days following the date on which the right to such payment arose.


          (c)          The Company shall promptly reimburse the Director for all
legal fees and expenses reasonably incurred in successfully seeking to obtain or
enforce any right or benefit provided under this Section 6.


          (d)          This Section 6 may not be amended or modified after the
occurrence of a Change in Control.


7.       Miscellaneous

          (a)          The election to defer Deferrable Compensation, including
the allocation of the amount deferred between the cash allotment and the stock
allotment portion of the Account shall be irrevocable as to amounts earned in
the calendar year following the year in which the election is made or, in the
case of a Director who first becomes eligible to participate in the Plan during
the calendar year, for the remaining portion of the year in which the election
is made and, also shall be effective as to and irrevocable for any subsequent
calendar year, unless a new election form reflecting a change or revocation of
the deferral election or a change in the allocation of the amount deferred
between the cash allotment and the stock allotment portion of the Account with
respect to amounts earned in such subsequent calendar year is delivered to the
Secretary of the Company not later than ten (10) days preceding the first day of
the calendar year to which such change or revocation is applicable.


          (b)          A Director may subsequently modify the payout election
made pursuant to Section 5(a); provided that such modification shall be
effective only with respect to payments that otherwise would be made at least
one year after notice of such modification is received by the Secretary of the
Company or if approved by the Board. However, a participant may elect to change
the number of payments in any given year (i.e., quarterly to annual) without
approval of the Board by giving written notice to the Secretary of the Company.


          (c)          Neither the Director nor any other person shall have any
interest in any fund or in any specific asset of the Company by reason of
amounts credited to the Account of a Director hereunder, nor the right to
exercise any of the rights or privileges of a shareholder with respect to any
stock equivalents credited to the Account, nor the right to receive any
distribution under the Plan except as and to the extent expressly provided for
in the Plan. Distributions hereunder shall be made from the general funds of the
Company, and the rights of the Director shall be those of an unsecured general
creditor of the Company. The Company may establish a trust pursuant to a trust
agreement and make contributions thereto for the purpose of assisting the
Company in meeting its obligations hereunder. Any such trust agreement shall
contain procedures to the following effect:


 

           (i)          In the event of the insolvency of the Company, the trust
fund will be available to pay the claims of any creditor of the Company to whom
a distribution may be made in accordance with state and federal bankruptcy laws.
The Company shall be deemed to be "insolvent" if the Company is subject to a
pending proceeding as a debtor under the Federal Bankruptcy Code (or any
successor federal statute) or any state bankruptcy code. In the event that the
Company becomes insolvent, the Board and chief executive officer of the Company
shall notify the trustee of the event as soon as practicable. Upon receipt of
such notice, or if the trustee receives other written allegations of the
Company's insolvency, the trustee shall cease making payments of benefits from
the trust fund, shall hold the trust fund for the benefit of the Company's
creditors, and shall take such steps as are necessary to determine within 30
days whether the Company is insolvent. In the case of the trustee's actual
knowledge of or other determination of the Company's insolvency, the trustee
will deliver assets of the trust fund to satisfy claims of the Company's
creditors as directed by a court of competent jurisdiction.

           (ii)         The trustee shall resume payments of benefits under the
trust agreement only after the trustee has determined that the Company is not
insolvent (or is no longer insolvent, if the trustee had previously determined
the Company to be insolvent) or upon receipt of an order of a court of competent
jurisdiction requiring such payment. If the trustee discontinues payment of
benefits pursuant to clause (i), above, and subsequently resumes such payment,
the first payment on account of a Director following such discontinuance shall
include an aggregate amount equal to the difference between the payments which
would have been made on account of such Director by the Company during any such
period of discontinuance, plus interest on such amount at a rate equivalent to
the net rate of return earned by the trust fund during the period of such
discontinuance.


 

          (e)          The interest of the Director under the Plan shall not be
assignable by the Director or the Director's beneficiary or legal
representative, either by voluntary assignment or by operation of law, and any
assignment of such interest, whether voluntary or by operation of law, shall be
ineffective to transfer the Director's interest; provided, however, that (i) the
Director may designate a beneficiary to receive any benefit payable under the
Plan upon death, and (ii) the legal representative of the Director's estate may
assign the Director's interest under the Plan to the persons entitled to any
benefit payable under the Plan upon the Director's death.


          (f)          Except as provided in Section 6, above, the Company may
amend, modify, terminate or discontinue the Plan at any time; provided, however,
that no such action shall reduce the amounts credited to the Account of the
Director immediately prior to such action, nor change the time, method or manner
of distribution of such amount, including, without limitation, distribution in
accordance with Section 6, above.


          (g)          Nothing contained herein shall impose any obligation on
the Company to continue the tenure of the Director beyond the term for which
such Director may have been elected or shall prevent the removal of such
Director.


          (h)          This Plan shall be interpreted by and all questions
arising in connection therewith shall be determined by a majority of the Board,
whose interpretation or determination, when made in good faith, shall be
conclusive and binding, unless a Change in Control shall have occurred, in which
case such interpretation or determination shall be made by a majority of the
Continuing Directors.


          (i)          The effective date (the "Effective Date") of this
Amendment and Restatement of the Plan shall be May 11, 2001.


          IN WITNESS WHEREOF, the Company has caused this Amendment and
Restatement of the Vulcan Materials Company Deferred Compensation Plan for
Directors Who Are Not Employees of the Company to be executed for and in its
name and its corporate seal to be hereto affixed and attested by its duly
authorized Secretary, this 11th day of May, 2001.



ATTEST:

By:       /s/William F. Denson, III                       
            William F. Denson, III
                  Secretary

             CORPORATE SEAL

May 11, 2001

VULCAN MATERIALS COMPANY


By:           /s/Donald M. James                         
                 Donald M. James
      Chairman and Chief Executive Officer
